Citation Nr: 1642812	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-29 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.

 2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1953 to January 1955.  He died in October 2001, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

As explained below, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.  The reopened issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1.  A June 2004 rating decision denied service connection for the cause of the Veteran's death.  

2.  The evidence received since the June 2004 rating decision as to the issue of service connection for the cause of the Veteran's death is relevant and probative of the issue at hand.



CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying the claim for service connection of the Veteran's death is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

As this appeal also concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this decision, the Board is granting the claim being decided herein; the underlying claim for service connection for the cause of the Veteran's death is being remanded.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection for the cause of the Veteran's death in June 2004.  The RO initially denied service connection for the cause of the Veteran's death on the basis that there was no death certificate of record which indicated the Veteran's cause of death.

The appellant did not file a substantive appeal as to this rating decision.  Therefore, the June 2004 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the denial of the appellant's claim for service connection of the cause of the Veteran's death in June 2004, the evidence submitted includes additional statements by the appellant and two statements from a private physician, as well as a death certificate issued in March 2005 by the New York City Department of Health Vital Records.  The death certificate reflects that the Veteran died of natural causes on October 28, 2001 at Cabrina Hospice in New York City; the death certificate also indicates that a traumatic injury or poisoning did not contribute to his death, and that the Veteran's death did not occur in any unusual circumstances.  

Letters from Dr. Goldberg indicate that the Veteran apparently died of leukemia as a result of a bone marrow problem called myelodysplasia; Dr. Goldberg noted that the Veteran had congestive heart failure, diabetes mellitus, hypertension, and arthritis.  Dr. Goldberg stated that the Veteran's "broken back was probably responsible" for a life-long dependency on narcotics, which was associated with his congestive heart failure and diabetes mellitus.  Dr. Goldberg asserted that, although the Veteran died of a blood disorder, the Veteran's congestive heart failure would have caused his death due to its nature as a severe and progressive disorder.  

The evidence submitted subsequent to the June 2004 rating decision as to the issue of service connection for the cause of the Veteran's death is new and material.  The claim was previously denied on the basis that there was no death certificate of record.  

The added evidence speaks directly to elements which were not of record, mainly a death certificate indicating the cause of the Veteran's death and a statement from a physician which is indicative of  a possible relationship between the Veteran's service-connected thoracic spine disorder and his death.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection of the cause of the Veteran's death is reopened.

ORDER

The application to reopen the claim for service connection of the cause of the Veteran's death is granted.


REMAND

Having reopened the claim of service connection for the cause of the Veteran's death, the Board finds that further development is necessary.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2016).

The appellant is claiming service connection for the cause of the Veteran's death.  At the time of the Veteran's death, service connection was in effect for a compression fracture of T7, T8, T9, and T12 and Marie-Strumpel rheumatoid arthritis.  The Veteran died in October 2001.  The Veteran's death certificate states that the Veteran died of natural causes, at Cabrina Hospice in New York City; the death certificate also indicates that a traumatic injury or poisoning did not contribute to his death, and that the Veteran's death did not occur in any unusual circumstances.

January 2004 and July 2012 letters from Dr. Goldberg indicate that the Veteran apparently died of leukemia as a result of a bone marrow problem called myelodysplasia; Dr. Goldberg noted that the Veteran also had congestive heart failure, diabetes mellitus, hypertension, and arthritis.  Dr. Goldberg stated that the Veteran's "broken back was probably responsible" for a life-long dependency on narcotics, which was associated with his congestive heart failure and diabetes mellitus.  Dr. Goldberg asserted that, although the Veteran died of a blood disorder, the Veteran's congestive heart failure would have caused his death due to its nature as a severe and progressive disorder.  

Accordingly, the Board finds that a VA opinion is necessary to determine whether the Veteran's death was caused by his service.  In particular, it is unclear whether the Veteran's service-connected disabilities were a contributory cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). 

Additionally, the AOJ should request that the appellant provide clinical records for the period immediately prior to the Veteran's death, to include records from Cabrina Hospice.  Likewise, the record reflects that the Veteran received treatment at the VA Medical Center in New York, New York through September 2001.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and request that she submit any outstanding clinical records for the Veteran dating prior to his death, including records from Cabrina Hospice in New York. She should be informed that, in the alternative, she may provide the names and addresses of any health care providers who provided treatment with authorization for VA to obtain such evidence on her behalf. 

 If any of the records requested are unavailable, the AOJ should clearly document the claims file.

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records.

3.  After completion of the above development, the AOJ should forward the claims file to a VA examiner.  The examiner should review the documents contained in the electronic claims folder. 

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected compression fracture of T7, T8, T9, and T12, and Marie Strumpel rheumatoid arthritis contributed substantially or materially to his death.  

The VA examiner must discuss the significance of the Veteran's use of pain medication for treatment of his service-connected disabilities.  

The VA examiner must also specifically address the findings listed on the Veteran's death certificate, in VA treatment records and VA examination reports during his lifetime, and the January 2004 and July 2012 statements from Dr. Goldberg.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.  

3. When the development requested has been completed, review the case on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


